This cause is pending before the court as a discretionary appeal. Appellant’s motion for delayed appeal was granted on January 18, 1995 and appellant’s memorandum in support of jurisdiction was due February 17, 1995. It appears from the records of this court that appellant has not filed a memorandum in support of jurisdiction in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte.